COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Glenn Herbert Johnson v. Harris County Appraisal District

Appellate case number:      01-15-01064-CV

Trial court case number:    1063034

Trial court:                County Civil Court at Law No. 2 of Harris County

        Appellant, Glenn Herbert Johnson, has filed a notice of appeal of the trial court’s
November 25, 2015 “Order Granting Defendant Harris County Appraisal District’s Plea
to the Jurisdiction or, Alternatively, Motion for Summary Judgment and Supplemental
Plea to the Jurisdiction or, Alternatively, Motion for Summary Judgment.” On February
9, 2017, we ordered Johnson to file his appellant’s brief no later than March 1, 2017.1 On
March 1, 2017, we granted Johnson’s first motion for an extension and extended the time
to file his brief to March 31, 2017. On March 31, 2017, we granted his second motion for
an extension and extended the time file a brief to May 15, 2017, with no additional
extensions absent extraordinary circumstances. And, on May 25, 2017, we granted in
part Johnson’s third request for an extension and extended the time to file a brief to June
14, 2017, with no further extensions. Nevertheless, on May 30, 2017, Johnson filed a
fourth extension motion and again requested an additional forty-five days in which to file
his appellant’s brief. In his fourth motion, Johnson provides the same explanation for the
need for an extension as provided in his third motion for an extension of time. We deny
the May 30, 2017 motion for an extension of time.
       Appellant’s brief remains due to be filed no later than WEDNESDAY, JUNE
14, 2017. NO FURTHER EXTENSIONS WILL BE GRANTED.


1      In the February 9, 2017 order, we also dismissed Johnson’s appeal of the trial court’s
       “order on the Harris County Defendants’ Plea to the Jurisdiction and First Amended
       Motion for Summary Judgment.”
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: June 1, 2017